United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2547
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                            Christopher Michael Fisher

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: February 24, 2020
                             Filed: February 27, 2020
                                  [Unpublished]
                                  ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

     In 2013, Christopher Fisher was convicted of violating of 18 U.S.C. § 2250.
He now appeals after the district court1 revoked his supervised release for the third

      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
time, and sentenced him to a prison term within the Chapter 7 advisory Guidelines
range and an additional 24-month term of supervised release. His counsel has moved
to withdraw, and has filed a brief arguing that the additional term of supervised
release exceeds the statutory maximum and is unreasonable. We conclude that the
additional term of supervised release does not exceed the statutory maximum, which
is life. See 18 U.S.C. § 3583(h) (when court revokes supervised release and
sentences defendant to prison term followed by additional term of supervised release,
length of such term of supervised release shall not exceed statutorily authorized term
of supervised release for offense of conviction, less any revocation prison terms), (k)
(maximum term of supervised release for § 2250 violation is life). We also conclude
that the additional term of supervised release is not substantively unreasonable. See
United States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009) (revocation sentence is
reviewed under deferential abuse-of-discretion standard). We therefore affirm, and
we grant counsel’s motion to withdraw.
                        ______________________________




                                         -2-